DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of Group I - Clm. 1-7, 14 in the reply filed on 04 May 2022 is acknowledged. Claims 8-13 is/are withdrawn as being directed to an unelected invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to explicitly recite and identify the "frusto-conical depression". Language used in the claims should be expressly reflected by the specification in order to facilitate the ease of understanding of the claims.

Claim Objections
Claim(s) 1-8 and 14 is/are objected to because of the following informalities:  the claims include the typographical error “concical” which is presumed to read as “conical”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Applicant uses the definite article “the” to describe “the biasing means”. However, this is inappropriate as no such “biasing means” has been previously introduced. It is unclear if the biasing means refers to a new structure or some previously identified structure. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-13 of U.S. Patent No. 8,597,257. Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case, Claims 10-13 of the offending patent establish the species within the genus established by Claims 1-7 of the instant application. Namely, the claims of the offending patent recite/obviate each and every limitation of the instantly claimed invention with additional limitations directed toward a latching mechanism. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,102,896 (“Roser”) in view of U.S. Patent No. 5,147,311 (“Pickhard”) and U.S. Patent No. 5,713,866 (“Wilmot”).
Regarding Claim 1, Roser discloses a device (10) for administering to an animal a fluid drug.
Roser discloses a housing (14) having an open upper end (48) and a housing bottom base (not labeled; see Fig. 10) defining an interior chamber (56).
Roser discloses that the housing bottom base includes an aperture (50/57) therein.
Roser discloses the interior chamber is adapted to slidably receive therein a reservoir chamber (34) in an initial reservoir chamber position (Fig. 1) at a first predetermined distance from the interior surface of the base of the housing, the reservoir chamber being confined to travel along a reservoir chamber travel path relative to the housing (see Fig. 1-2C).
Roser discloses the reservoir chamber to be defined by a reservoir chamber bottom base (36) and surrounding reservoir chamber wall (44/42) extending from the reservoir bottom base so as to provide a reservoir open top (38).
Roser discloses the reservoir bottom base to include a single hollow needle (18) having a lower end (not labeled; see Fig. 1-2C) and an upper non-skin contacting end (not labeled; see Fig. 1-2C), wherein the single hollow needle is mounted in and transverses the reservoir bottom base (see Fig. 1) such that  the lower skin-contacting end can extend beyond the aperture (Fig. 2A and 2B) to a second position at a predetermined distance defined by the reservoir chamber travel path of the reservoir chamber bottom base to the housing base relative the housing.
Roser discloses an actuator (12) including a plunger (24) operably coupled thereto and terminating in a stopper (26).
Roser fails to disclose that the device includes a flexible, fluid filled reservoir body located within the reservoir chamber. However, Pickhard discloses a similar reservoir chamber (e.g. 95) which includes a flexible, fluid filled reservoir body (4) containing therein the fluid drug to be delivered. Pickhard discloses that the reservoir body is access via the upper non-skin contacting end (29) of a hollow needle disposed within the interior of the reservoir chamber (Fig. 11) and just below the reservoir. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Roser with a flexible, fluid filled reservoir body provided in the reservoir chamber near the reservoir open top and separated from the upper end of the single hollow needle in the first predetermined reservoir chamber position, as described by Pickhard, in order to maintain the medicament sterile and avoid contact and interaction between the medicament and the materials forming the reservoir chamber and plunger of the delivery device.
As modified, the device of Roser is constructed such that the plunger is adapted to be in slidable communication within the reservoir chamber via the open top end (see Fig. 1-2C) such that, in use, the stopper can communicate with the flexible filled reservoir body (see Fig. 11 of Pickhard), wherein a force being applied to the actuator causes the lower end of the single hollow needle to enter the skin to the second position (see Fig. 2A, Roser) and further force causes the upper non-skin contacting end of the single hollow needle to pierce the reservoir body (see Pickhard) and puts the upper non-skin contacting end of the single hollow needle into fluid communication with the contents of the flexible filled reservoir body such that continuous force being applied to the actuator causes the stopper to compress the flexible filled reservoir body and expel the fluid drug through the single hollow needle.
Roser, as modified, discloses the invention substantially as claimed except the stopper includes a frusto-conical depression having a depth corresponding to a length of the upper non-skin contacting end of the needle. However, Wilmot discloses a drug delivery device comprising a single, hollow needle (34) having a skin piercing lower end and a non-skin piercing upper end, the upper end being supplied to pierce a reservoir body containing the drug to be delivered thereby permitting communication between the interior of the reservoir body and the patient tissue via the needle (See Fig. 3). Wilmot discloses that the device includes an actuator comprising a stopper (28) wherein the stopper is provided with a frusto-conical depression (120) having a depth broadly corresponding tot the length of the upper non-skin contacting end of the single hollow needle.  Wilmot discloses that this type of stopper is a “nipple-type” or “top hat configuration” for expelling substantially all medicament from the container such that the frusto-conical depression can receive the rearward end of the needle when the stopper reaches its forwardmost point of travel. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the stopper of the modified invention of Roser with a frusto-conical depression, as disclosed by Wilmot, in order to permit the stopper to achieve its full length of travel without abutting the rearward end of the needle thereby permitting the maximum volume of fluid to be delivered.
In the instant case, Wilmot fails to expressly disclose that a portion of a flexible fluid-filled reservoir body is received in the frusto-conical depression when the stopper has been depressed. However, Examiner notes that such a configuration is the product of a construction of the flexible fluid-filled reservoir body. As provided by Pickhard, it is established that the material forming the fluid-filled reservoir body is sufficiently flexible as to be substantially deformed by a piston/stopper (Fig. 10). It is therefore submitted, that in application, the flexible fluid-filled reservoir of the modified invention of Roser will be sufficiently flexible as to be located, along with the rearward end of the needle, within the frusto-conical depression of the stopper once substantially all of the fluid drug is expelled.
Regarding Claim 2, Roser, as modified, discloses that abutment of the housing bottom base with the reservoir chamber bottom base acts to provide a predetermined length of travel of the needle through the aperture (see Fig. 1-2B).
Regarding Claims 3 and 7, Roser discloses a biasing means (98) comprising a spring located within the inner chamber between the housing bottom base and the reservoir bottom base so as to bias the reservoir chamber into the initial reservoir chamber position (Fig. 1).
Regarding Claims 4-6, Roser fails to explicitly disclose the length of travel of the single hollow needle. However, it has been held that changing the size/proportion of an invention requires only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the device of Roser to have a length of travel of between 0.5 and 10mm or 1.5 to 8mm or 3 to 8mm in order to permit crossing of the dermal tissue of various thickness corresponding to differences in physiology and animal species.
Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,102,896 (“Roser”) in view of U.S. Patent No. 5,147,311 (“Pickhard”) and U.S. Patent No. 5,713,866 (“Wilmot”) as applied above, and further in view of US Patent No. 6,620,134 (“Trombley”).
Regarding Claim 14, Examiner notes that in a product by process claim the methods by which the product is formed are not germane to patentability side from the specific structural features imparted by the method to the end product. In the instant case these structural features are found to comprise first and second plastic material sheets molded/sealed together so as to form a bubble filled with the medicament. In the instant case Trombley discloses a flexible fluid filled reservoir body (100’) similar to that disclosed by Wilmot. Trombley discloses that the body may be formed by two sheets of plastic film joined together with seams/seals at forward and rearward ends thereof and including additional longitudinal seams (not shown; Col. 4, Ln. 8-19). As such, the reservoir body of Trombley is formed of first and second plastic material sheets, aligned at the seam surfaces thereof and formed so as to create a perimeter about a bubble/reservoir interior which is filled with the fluid drug. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the cartridge of the modified invention of Roser to comprise two sheets secured together at seams, as disclosed by Trombley, in order to reduce the complexity of manufacture of the reservoir body and reducing material costs as compared to forming a reservoir body including an additional carrying structure as disclosed by Pickhard. 



    PNG
    media_image1.png
    561
    433
    media_image1.png
    Greyscale

Roser, as modified above, including a flexible, fluid-filled reservoir body formed of two sealed sheets, a frusto-conical depression, and rearwardly extending needle.

Conclusion
This is a CON of applicant's earlier Application No. 14/562,974.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783             
06/07/2022